Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “the generator is configured to generate the motion signal to simulate successive instances of random or pseudorandom head motion by the simulated wears of the HMD; and the detector is configured to detect a change in the images generated by a data processing apparatus in response to an instance of simulated random or pseudorandom head motion” ([0137] [0139] [0176] fig 22) with all other limitation cited in claims 1, and “the generating includes generating the motion signal to simulate successive instances of random or pseudorandom head motion by the simulated wearer of the HMD, and the detecting includes detecting a change in the images generated by a data processing apparatus in response to an instance of simulated random or pseudorandom head motion” ([0137] [0139] [0176] fig 22) with all other limitations cited in claims 19 and 24.

Kinnebrew et al US 20140160001 discloses a mixed reality device but does not disclose “the generator is configured to generate the motion signal to simulate successive instances of random or pseudorandom head motion by the simulated wears of the HMD; and the detector is configured to detect a change in the images generated by a data processing apparatus in response to an instance of simulated random or pseudorandom head motion”



For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 01/11/2022Primary Examiner, Art Unit 2692